Exhibit No. 10.3

 

STOCK APPRECIATION RIGHTS PLAN

STOCK APPRECIATION RIGHT AGREEMENT

(Settled in Cash)

 

(Date)

No. of Rights: __,000

Option Price per Share: $              

Date of Grant: _______________

Serial Number: ______

 

PERSONAL AND CONFIDENTIAL:

(Name and Address)

Dear (Salutation):

We are pleased to confirm to you that, as a Director of United Retail Group,
Inc. (herein called the “Company”), you have been granted stock appreciation
rights (herein called “Rights”) under the Company’s Stock Appreciation Rights
Plan (herein called the “Plan”). This letter is for the purpose of providing
documentation for the grant. You have been granted _____ Right[s] for each Share
issuable upon exercise of the Option whose date of grant is the same as the date
of grant set forth above (the “Contemporaneous Option”). A copy of the Plan is
enclosed. The terms and conditions of the Right, including non-standard
provisions permitted by the Plan, are set forth below, provided, however, that
in the event of any inconsistency between the provisions of this letter
agreement and the Plan, the provisions of the Plan shall prevail. Capitalized
terms herein that are not defined shall have the meanings set forth in the Plan.

1.          Exercise.    The Right[s] associated with each Share issued upon the
exercise of the Contemporaneous Option shall be automatically exercised without
notice if and when the Share is issued. As soon as practicable after such Share
is issued, the Company shall pay to the Holder for each Right an amount in cash
equal to the remainder of (i) the Value of the Share determined as of the date
the Contemporaneous Option is exercised minus (ii) the Option Price and any
applicable withholding taxes. For example, if 1,000 Shares are issued under the
Stock Option Plan upon the exercise of the Contemporaneous Option, [__],000
Rights shall be automatically exercised hereunder without notice.



 



 

2.      Transferability of Right. No Right may be assigned, pledged,
hypothecated, given, or otherwise transferred by the Holder, except that (i) a
Rightsholder will be entitled to designate a beneficiary of the Right upon the
Rightsholder’s death by delivering such designation in writing to the Vice
President-Associate Services of the Company, (ii) if no such designation is made
by the Rightsholder, the Right will be transferred upon the Rightsholder’s death
as determined under the applicable laws of descent and distribution, (iii) a
Right shall be transferred in accordance with a qualified domestic relations
order (as defined in the Internal Revenue Code), and (iv) a Holder may sell and
assign a Right to the Company for a price agreed by the Holder and the Chairman
of the Board of the Company to be fair and in the best interests of the Company
and its stockholders. If a Holder suffers a disability and does not have the
capacity to receive a payment, such payment will be made to the Holder’s
guardian or attorney-in-fact.

3.

Adjustments in Rights.

(a)    The existence of this letter agreement and the Right shall not affect or
restrict in any way the right or power of the Board of Directors or the
stockholders of the Company to make or authorize any reorganization or other
change in its capital or business structure, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Shares or the rights thereof, the dissolution or
liquidation of the Company or any sale or transfer of all or any part of its
assets or business.

(b)    In the event of any change in or affecting the Shares by reason of a
stock dividend or split, merger or consolidation (whether or not the Company is
the surviving corporation), recapitalization, spin-off, reorganization,
combination or exchange of shares or other similar corporate changes or an
extraordinary dividend in cash, securities or other property, the Board of
Directors shall make such amendments to the Plan, this letter agreement and the
Right and make such adjustments and take actions thereunder as it deems
appropriate, in its sole discretion, under the circumstances. Such amendments,
adjustments and actions may include, but are not limited to, (i) changes in the
number and kind of Shares subject to the Contemporaneous Option and (ii) changes
in the option price per Share. The determination by the Board as to the terms of
any of the foregoing adjustments shall be conclusive and binding.

4.      Termination. In the event that the Contemporaneous Option lapses, is
surrendered for cancellation or otherwise becomes unexercisable, the Rights
shall terminate and the Company shall have no liability with respect to the
termination of the Rights.



 



 

5.       Tax Matters. Upon exercise of a Right by a Director, Federal income tax
(and state and local income tax, if applicable) may be incurred in respect of
income realized. Before exercising the Right, you should consult your tax
accountant about tax consequences.

6.

Short-Swing Trading.

A Director who exercises a Right must report the disposition of the Right on a
Form 4 Statement of Changes in Beneficial Ownership filed within two trading
days with the EDGAR database of the Securities and Exchange Commission. (The
General Counsel of the Company will draft the Form 4 on request but the filing
is the personal responsibility of the Director.)

7.

Making Disparaging Statements.

Neither you nor the Company shall ever make or authorize any public statement
disparaging the other party, provided, however, that neither party shall be
restricted in responding to any legal process.

8.

Time of Essence.

Time is of the essence of the provisions of this letter agreement with respect
to delivering notices and making payments. There is no grace period.

9.

Successors.

 

(a)

This letter agreement is binding on your heirs and personal representatives.

(b)      The obligations of the Company under this letter agreement will be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to substantially all of the
assets and business of the Company.



 



 

10.

Counterparts.

This letter agreement may be executed in duplicate counterparts, each of which
shall be deemed to be an original.

Very truly yours,

UNITED RETAIL GROUP, INC.

 

By

 

 

Chief Executive Officer

 

I hereby agree to the terms and conditions set forth above and acknowledge that
I have received and read a copy of the United Retail Group, Inc. Stock
Appreciation Rights Plan.

 

 



 

 

(please sign your name)

 

 

 

 

 